Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 August 08, 2016

The Court of Appeals hereby passes the following order:

A16A2123. THE CITY OF EAST POINT v. LILLIAN ANTOINETTE
    YOUNG.

      The City of East Point has filed a cross-appeal to Lillian Antoinette Young’s
appeal of the trial court’s grant of summary judgment docketed as Case No.
A16A1630. The City of East Point’s cross-appeal has already been docketed as Case
No. A16A1629. Because this case is duplicative of the cross-appeal in A16A1629,
we hereby DISMISS this appeal as superfluous. Case No. A16A1629 remains
pending for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           08/08/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.